             Case 2:18-cv-01434-JCM-DJA Document 44
                                                 43 Filed 06/19/20
                                                          06/18/20 Page 1 of 2



1
     GANA WEINSTEIN, LLP
2    Adam J. Gana, Esq.
3    345 Seventh Avenue, 21st Floor
     New York, NY 10001
4    (212) 776-4251
     *Admitted Pro Hac Vice
5

6    -and-

7    COOK & KELESIS, LTD.
     Marc P. Cook, Esq.
8    Julie L. Sanpei, Esq.
9    517 South 9th Street
     Las Vegas, Nevada 89101
10   (702) 385-3788
     Local Counsel
11

12   Attorneys for Plaintiff
                                 UNITED STATES DISTRICT COURT
13                                    DISTRICT OF NEVADA
14   MARY KREVOSH,                                      CASE NO.: 2:18-CV-01434-JCM-CWH
15
                    Plaintiff,
16                                                      STIPULATION OF DISMISSAL WITH
     vs.
17                                                      PREJUDICE
     WESTMINSTER FINANCIAL
18
     SECURITIES, INC.,
19
                    Defendant.
20

21           The Parties, Plaintiff Mary Krevosh and Defendant Westminster Financial Securities,
22
     Inc. (collectively, the "Parties"), by and through their respective attorneys, pursuant to Fed. R.
23
     Civ. P. 41(a)(1)(A)(ii), stipulate to the dismissal with prejudice of all claims and counterclaims
24

25
     between them in the above-referenced cause of action in accordance with a settlement by the

26   Parties. The Parties shall pay their own costs.

27
     Dated: June 17, 2020
28
          Case 2:18-cv-01434-JCM-DJA Document 44
                                              43 Filed 06/19/20
                                                       06/18/20 Page 2 of 2



1    ______________________________        ______________________________
     Adam J. Gana, Esq.                    Joseph S. Simms, Esq.
2
     Adam J. Weinstein, Esq.               REMINGER CO., LPA
3    GANA LLP                              Attorneys for Defendant
     Attorneys for Plaintiff               101 West Prospect Avenue
4    345 Seventh Avenue, 21st Floor        Suite 1400
     New York, New York 10001              Cleveland, OH 44115
5
     212-776-4541                          216-430-2265
6

7

8

9                                      IT IS SO ORDERED:

10                                     ________________________________________
                                       UNITED STATES DISTRICT JUDGE
11
                                              June 19, 2020
12                                     DATED: _________________

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
